Order entered December 21, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01050-CR

                         RONNIE CREIGE WILSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F-1362751-J

                                       ORDER
        The State’s December 17, 2015 motion for extension of time to file its brief is

GRANTED, and the brief received by the Court on December 17, 2105 is ORDERED filed as

of that date.


                                                  /s/   MOLLY FRANCIS
                                                        PRESIDING JUSTICE